In an action brought to recover damages for the conversion of personal property and for goods sold and delivered, order denying plaintiff’s motion to compel the respondents, Seherzer and Lilling, to deposit with the sheriff of New York county the sum of $5,000, the amount of cash bail received from the former attorney for Seherzer, during the pendency of a certain stay issued by this court, or in the alternative to punish the respondents for contempt of court, affirmed, with ten dollars costs and disbursements. No opinion. Lazansky, P. J., Hagarty, Carswell, Johnston and Taylor, JJ., concur.